NO. 07-06-0320-CV

                           IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                   AT AMARILLO

                                      PANEL A

                               SEPTEMBER 14, 2006

                        ______________________________


                    CONSTANTINE SAADEH, M.D., APPELLANT

                                         V.

            PAULA REED-WHITLEY AND EDDIE WHITLEY, APPELLEES


                      _________________________________

           FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;

                 NO. 91,387-E; HONORABLE ABE LOPEZ, JUDGE

                       _______________________________

Before REAVIS and CAMPBELL and HANCOCK, JJ.


                             MEMORANDUM OPINION


      Appellant Constantine Saadeh, M.D. perfected this appeal from the trial court’s

judgment and amended judgment in favor of appellees Paula Reed-Whitley and Eddie

Whitley. On August 25, 2006, the trial court granted Saadeh’s motion for new trial and

vacated the judgment and amended judgment. An order granting a new trial vacates the
original judgment appealed from and returns the case to the trial court as if no previous trial

or hearing had been conducted. See Old Republic Ins. Co. v. Scott, 846 S.W.2d 832, 833

(Tex. 1993); Long John Silver’s, Inc. v. Martinez, 850 S.W.2d 773, 777 (Tex.App.–San

Antonio 1993, writ dism’d w.o.j.). Thus, there is no final judgment from which an appeal

may be prosecuted.


       Accordingly, the appeal is dismissed for want of jurisdiction.



                                           Don H. Reavis
                                             Justice




                                              2